Citation Nr: 1034125	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran had an honorable period of active duty from September 
1975 to September 1978, as well as a period of active duty from 
October 1978 to October 1982 which was characterized by an other 
than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a low back disability.  A timely appeal was noted 
from that decision.

In June 2010, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a low back disability that had its onset or increased 
in severity during service, or is otherwise related to his 
military service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in service.  
38 U.S.C.A.         §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2001 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  Additionally, 
in a March 2008 statement of the case, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  A 
medical examination was ordered by the Board in its June 2010 
remand; however, the Veteran failed to report after receiving 
appropriate notice of his scheduled examination.  See 38 C.F.R. § 
3.655.  The Board finds that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board notes that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
In the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The Court of Appeals for Veterans Claims (Court) has held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks service connection for a low back disability, 
which he claims was the result of falling from a truck during his 
honorable period of active service.  He has alternatively claimed 
that a pre-existing gunshot wound to the back was aggravated by 
his period of honorable active service.  

The Veteran's service treatment records from his honorable period 
of active service are not on file and according to the record, 
were apparently lost after being transferred to the Cleveland, 
Ohio RO.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).

The Board notes that the service treatment records from the 
Veteran's period of honorable active service were before the RO 
when it initially adjudicated the Veteran's claim in January 
2002.  The January 2002 rating decision notes that these service 
treatment records were "negative for any findings of a chronic 
back condition."  

Although a July 1983 administrative decision bars entitlement to 
benefits arising from the Veteran's second period of service, 
characterized by an "other than honorable" discharge, the Board 
has reviewed his service treatment records from this period of 
time in an effort to determine whether the Veteran has a low back 
disability which resulted from his earlier honorable period of 
active service.  The service treatment records that are currently 
associated with the claims folder contain some references to low 
back pain, but no diagnosis was ever made.  In April 1979, he 
suffered back pain and it was documented that the pain originated 
from a previous bullet wound.  There was a keloid formation at 
the site where the bullet entered, and the impression was back 
pain.  He was ordered not to lift heavy weights above 15 pounds 
and not to bend past 30 degrees.  In October 1979, the Veteran 
complained of suffering from back pains for the past five years 
since a gunshot wound.  

A September 1980 orthopedics consultation sheet notes that he 
complained of having back pain secondary to a bullet lodged in 
his left lower back.   In September 1980 and August 1981, he 
suffered lower back pain and was placed on physical profile.  In 
August 1981, he was evaluated for removal of the bullet.  The 
evaluation was inconclusive as to whether the bullet was the 
cause of pain.  The impression was that there was low back pain 
of uncertain etiology.  The examiner planned a bone scan, and if 
it was negative, then therapy or injections would be utilized.  
However, the examiner stated that if there were no results from 
these treatments, he "bet that the bullet was not the cause of 
pain."  An August 1982 X-ray showed no significant bone 
abnormalities; however, a foreign metallic body, presumed to be a 
bullet, was located in the soft tissue.  

Post-service treatment records are negative for complaints of a 
back disability until 2000, when the Veteran reported low back 
pain due to a pre-existing gunshot wound.  The Veteran has 
received treatment for his low back pain since that time.   
Significantly, however, no clinician has ever diagnosed the 
Veteran with a disorder of the lumbar spine.  Throughout the 
course of the appeal, the Veteran's back disorder has been 
characterized as "chronic low back pain."  

A preponderance of the evidence is against a finding that the 
Veteran has a low back disability that had its onset or increased 
in severity during service, or is otherwise related to his 
military service.  As there is no current diagnosis of a low back 
disorder, service connection is unwarranted.  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, supra.   

Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  
The medical evidence fails to show that the Veteran currently has 
a disability of the lumbar spine to account for his pain.  Absent 
a finding of a current low back disability that can be related to 
service, there is no basis to grant service connection.  The 
Board concludes that a low back disability was not incurred or 
aggravated in service.  








ORDER

Entitlement to service connection for a low back disability is 
denied.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


